United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3313
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Jeremy L. White,                          *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: March 13, 2007
                                 Filed: March 21, 2007
                                  ___________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       On January 19, 2006, the district court1 sentenced White to three years of
probation after he pled guilty to the charge of being a felon in possession of a firearm.
Within months of sentencing, White violated his probation in multiple ways–by
failing to successfully participate in a program of home detention, failing to notify the
probation officer within ten days prior to a change in residence or employment, and
failing to successfully participate in a substance abuse counseling program. On
September 7, 2006, the court revoked White's probation and sentenced him to twenty-

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
four months' imprisonment. White appeals, arguing that we should reverse and
remand for resentencing because the district court failed to acknowledge the policy
statements and revocation table in chapter seven of the Guidelines and failed to
adequately address the factors set forth in section 18 U.S.C. § 3553(a).

       We review revocation sentences post-Booker under the unreasonableness
standard and find nothing unreasonable here. United States v. Griggs, 431 F.3d 1110,
1115 (8th Cir. 2005). The court did not exceed any boundaries by sentencing White
to twenty-four months' imprisonment upon revocation. To begin with, "[w]e have
long recognized the purely advisory nature of the Chapter 7 policy statements related
to the revocation of supervised release." United States v. Larison, 432 F.3d 921, 922
(8th Cir. 2006).

        Further, the court's sentencing colloquy reveals that it did, in fact, consider and
discuss the factors suggested by section 3553(a) even though it did not particularly
elucidate section 3553(a). After pointing out the flagrancy with which White violated
his probation, the court discussed the many factors influencing its decision to impose
imprisonment: (1) clearly probation was not going to effectuate any behavioral change
in White; (2) White's history reflected a tendency toward violence, and yet White
continued to blame others for his failings; (3) White did not respect the leniency of the
initial sentence he was given; (4) the length of the imposed sentence would facilitate
rehabilitation efforts and effective correctional treatment; (5) White needed a "wake-
up call," and most importantly; (6) White needed to understand that his actions set in
motion "serious consequences." The court also especially noted that White is young
and in the end, determined that twenty-four months was long enough to send a
message yet short enough to allow White an opportunity to start over upon release.
Each of the court's reasons supports the sentence imposed. Accordingly, we affirm.
                         ______________________________




                                           -2-